Exhibit 10.2

THIS WARRANT IS NOT EXERCISABLE UNLESS AND UNTIL CERTAIN SHAREHOLDER APPROVALS
HAVE BEEN OBTAINED AS FURTHER DESCRIBED IN THIS WARRANT. NEITHER THIS WARRANT,
NOR THE COMMON STOCK WHICH MAY BE PURCHASED HEREUNDER, MAY BE SOLD, TRANSFERRED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (1) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF THE STATES AND OTHER JURISDICTIONS.

Date of this Warrant: August 18, 2009

X-RITE, INCORPORATED

Common Stock Purchase Warrant

X-Rite, Incorporated, a Michigan corporation (the “Company”), for value
received, hereby certifies that [            ], a [            ] (the “Holder”),
subject to the terms and conditions hereof, shall be entitled to purchase from
the Company, at any time and from time to time after the Initial Exercise Date
(as defined below) and on or prior to the close of business on August 18, 2019
(the “Expiration Date”), [            (    )] fully paid and nonassessable
shares (individually, a “Warrant Share” and collectively, the “Warrant Shares”)
of common stock, par value $0.10 per share, of the Company (the “Common Stock”),
at a price per share equal to the Exercise Price. The number of Warrant Shares
and the Exercise Price are subject to adjustment as provided herein, and all
references to “Common Stock” and “Exercise Price” herein shall be deemed to
include any such adjustment or series of adjustments.

This warrant (this “Warrant”) is being issued by the Company to the Holder in
connection with the transactions contemplated by that certain Exchange
Agreement, dated as of August 18, 2009 by and among the Company, the Holder and
the other parties thereto (the “Exchange Agreement”). The following terms used
herein shall have the meanings set forth below when used in this Warrant:

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such specified Person. The term “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), when
used with respect to a specified Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such specified Person, whether through the ownership of voting
securities, by contract, or otherwise.

“Cash Exercise” has the meaning set forth in Section 1.2.

“Exercise by Net Share Settlement” has the meaning set forth in Section 1.3.

“Exercise Price” means $0.01 per share, subject to all adjustments from time to
time pursuant to the provisions of Section 6 hereof.

“Fair Market Value” means

(i) in the case of cash, the amount thereof;



--------------------------------------------------------------------------------

(ii) in the case of shares of stock where, at least 30 days prior to the
issuance thereof, other shares of the same class had been listed NASDAQ, the
volume-weighted average price of such stock for the five consecutive trading
days immediately preceding the day as of which Fair Market Value is being
determined;

(iii) in the case of shares of stock where, at least thirty (30) days prior to
the issuance thereof, other shares of the same class had not been listed on
NASDAQ (or another U.S. national securities exchange that is the primary market
for the trading of the Common Stock), but had been listed in the
over-the-counter market as reported by Pink Sheets LLC or similar organization,
the volume-weighted average price of such stock for the five consecutive trading
days immediately preceding the day as of which Fair Market Value is being
determined;

(iv) in the case of securities not covered by clause (ii) or (iii) above and in
the case of other property not covered by clause (i), (ii) or (iii) above, the
Fair Market Value of such securities or other property, as the case may be,
shall be determined by an Independent Financial Expert appointed for such
purpose, using one or more valuation methods that the Independent Financial
Expert in its best professional judgment determines to be most appropriate,
assuming, in the case of securities, such securities are fully distributed and
in each case, such securities or other property are to be sold in an
arm’s-length transaction and there was no compulsion on the part of any party to
such sale to buy or sell and taking into account all relevant factors.

“HSR Act” has the meaning set forth in Section 1.1.

“HSR Threshold” has the meaning set forth in Section 1.1.

“Independent Financial Expert” means a nationally recognized investment banking
firm mutually agreed by the Company and the Holder, which firm does not have a
material financial interest or other material economic relationship with either
the Company or Holder or their Affiliates. If the Company and Holder are unable
to agree on an Independent Financial Expert, the Company and Holder shall each
choose promptly a separate Independent Financial Expert and such two Independent
Financial Experts shall choose promptly a third Independent Financial Expert to
determine the Market Price.

“Initial Exercise Date” means the date, if any, that Shareholder Approval is
obtained (it being understood that if Shareholder Approval is not obtained at
the Shareholder Meeting, that there shall be no Initial Exercise Date and this
Warrant shall automatically be cancelled as provided in Section 1.1(b)).

“Liquidity Event” has the meaning set forth in Section 7.

“Market Price” means, as of any date, (i) so long as the Common Stock continues
to be traded on NASDAQ on such date, the last reported sale price of the Common
Stock on the trading day immediately prior to such date on NASDAQ and (ii) if
the Common Stock of the Company is not traded on NASDAQ on such date, the
closing sale price of the Common Stock on the trading day immediately prior to
such date as reported in the composite transactions for the principal U.S.
national securities exchange on which the Common Stock is so listed or quoted,
or, if no closing sale price is reported, the last reported sale price on the
principal U.S. national securities exchange on which the Common Stock is so
listed or quoted on the trading day immediately prior to such date, or if the
Common Stock is not so listed or quoted on a U.S. national securities exchange,
the last quoted bid price for the Common Stock in the over-the-counter market as
reported by Pink Sheets LLC or similar organization on the trading day
immediately prior to such date, or, if that bid price is not available, the
market price of the Common Stock on the trading day immediately prior to such
date as determined by an Independent Financial Expert (as selected pursuant to
its definition) retained by the Corporation for this purpose, using one or more

 

2



--------------------------------------------------------------------------------

valuation methods that the Independent Financial Expert in its best professional
judgment determines to be most appropriate, assuming such securities are fully
distributed and are to be sold in an arm’s-length transaction and there was no
compulsion on the part of any party to such sale to buy or sell and taking into
account all relevant factors.

All references herein to the “closing sale price” and “last reported sale price”
of the Common Stock on NASDAQ shall be such closing sale price and last reported
sale price as reflected on the website of NASDAQ (http://www.nasdaq.com).

“NASDAQ” means any national stock exchanges now or hereafter maintained by
NASDAQ, including, without limitation, the NASDAQ Global Select Market, the
NASDAQ Global Market and the NASDAQ Capital Market.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Shareholder Approval” means the approval of the Shareholder Proposal by the
majority of the votes cast by holders of the Common Stock entitled to vote at
the Shareholder Meeting.

“Shareholder Meeting” means the special meeting of the holders of Common Stock
of the Company called for the purpose of approving the Shareholder Proposal, and
any adjournments or postponements thereof.

“Shareholder Proposal” means the Company’s proposal, and in accordance with the
Exchange Agreement, to the Company’s shareholders to approve the issuance of
shares of Common Stock upon exercise of this Warrant and the other warrants
issued pursuant to the Exchange Agreement.

1. Exercise of Warrants.

1.1 General Exercise. This Warrant may be exercised in whole or in part by the
Holder at any time and from time to time after the Initial Exercise Date (if
any) and on or prior to the close of business on the Expiration Date and (b) if
Shareholder Approval is not obtained at the Shareholder Meeting, this Warrant
will automatically be cancelled as of 5:00 p.m. New York time on the date of the
Shareholder Meeting; provided, however, that if such exercise would result in
the Holder acquiring beneficial ownership of Common Stock (together with all
other Common Stock owned by the Holder at such time) with a value of or in
excess of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended
(the “HSR Act”) notification threshold applicable to the Holder (the “HSR
Threshold”), or with a value of or in excess of the notification thresholds of
applicable competition or merger control laws of other jurisdictions applicable
to the Holder (“Foreign Thresholds”), and no exemption to filing a notice and
report form under the HSR Act or applicable competition or merger control laws
of other jurisdictions, as the case may be, are applicable, then only the
exercise of such portion of this Warrant, which when exercised does not exceed
the HSR Threshold or Foreign Thresholds, shall be exercised and the Purchase
Form and/or Notice of Exercise by Share Settlement shall be deemed to relate
only to such portion of this Warrant, in which case the exercise of the
remaining portion of this Warrant in excess of the HSR Threshold or Foreign
Thresholds shall not occur until the expiration or early termination of the
applicable waiting periods.

1.2 Exercise for Cash. This Warrant may be exercised (a “Cash Exercise”) by
delivering this Warrant to the Company at its principal executive office, or at
the office of its stock transfer agent, if any, accompanied by (i) the “Purchase
Form” attached hereto as Exhibit A duly completed and executed on behalf of the
Holder and (ii) a payment to the Company in the amount equal to the Exercise
Price multiplied by the number of Warrant Shares in respect of which this
Warrant is then exercised, plus all taxes required to be paid by the Holder, if
any, pursuant to Section 2.

 

3



--------------------------------------------------------------------------------

1.3 Exercise by Net Share Settlement. This Warrant may be exercised, in whole or
in part (a “Exercise by Net Share Settlement”), into the number of Warrant
Shares determined in accordance with this Section 1.3 by delivering this Warrant
to the Company at its principal executive office, or at the office of its stock
transfer agent, if any, accompanied by (i) the “Notice of Exercise by Net Share
Settlement” attached hereto as Exhibit B duly completed and executed on behalf
of the Holder and (ii) a payment to the Company for any taxes required to be
paid by the Holder, if any, pursuant to Section 2. In the event of an exercise
by Net Share Settlement, the Company shall issue to the Holder a number of
Warrant Shares (rounded to the nearest whole number) computed using the
following formula:

 

  Y (A - B)       X =         A      

Where:

X = The net number of shares of Common Stock to be issued to the Holder pursuant
to the Exercise by Net Share Settlement;

Y = The gross number of shares of Common Stock in respect of which the Exercise
by Net Share Settlement is made;

A = The Market Price as of the Exercise Date; and

B = The Exercise Price.

1.4 Issuance of Certificate(s); Authorization. Upon surrender of this Warrant
and full compliance with each of the other requirements in Section 1.2, in the
case of a Cash Exercise, and Section 1.3, in the case of an Exercise by Net
Share Settlement, the Company shall, promptly, either (i) issue and cause to be
delivered a certificate or certificates or (ii) instruct its transfer agent to
register in book entry form, in either case to the Holder, or upon the written
request of the Holder, in and to such name or names as the Holder may designate,
a certificate or certificates (or book entry shares) for the number of Warrant
Shares issuable upon the Cash Exercise or the Exercise by Net Share Settlement,
as the case may be. Such certificate or certificates (or book entry shares)
shall not be deemed to have been issued, and any person so designated to be
named therein shall not be deemed to have become or have any rights of a holder
of record of such Warrant Shares, until all requirements set forth in
Section 1.2, in the case of a Cash Exercise, and Section 1.3, in the case of an
Exercise by Net Share Settlement, have been fully met by the Holder. The
certificate(s) (or book entry shares) representing the Warrant Shares acquired
upon the exercise of this Warrant shall bear the restrictive legend
substantially in the form set forth on Exhibit C hereto; provided, that, upon
the reasonable request of the Holder, at any time, and from time to time, when
such legend is no longer required under the Securities Act or applicable state
laws, the Company shall promptly remove such legend from any certificate
representing the Warrant Shares (or issue one or more new certificates
representing such Warrant Shares, which certificate(s) shall not contain a
legend). The Company hereby represents and warrants that any Common Stock issued
upon the exercise of this Warrant in accordance with the provisions of
Sections 1.2 and/or 1.3 will, immediately following receipt of the Shareholder
Approval, be duly and validly authorized and issued, fully paid and
nonassessable and free from all taxes, liens and charges (other than liens or
charges created by the Holder or taxes in respect of any transfer occurring
contemporaneously therewith). The Company agrees that the Warrant Shares so
issued will be deemed to have been issued to the Holder as of the close of
business on the date on which this Warrant and payment of the Exercise Price are
delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date.

 

4



--------------------------------------------------------------------------------

1.5 Full or Partial Exercise. This Warrant shall be exercisable, at the election
of the Holder, either in full or in part and, in the event that this Warrant is
exercised in respect of fewer than all of the Warrant Shares issuable on such
exercise at any time prior to the Expiration Date, the Company shall promptly
issue a new certificate evidencing the remaining Warrant or Warrants, in a form
substantially identical hereto, in the name of the Holder, and delivered to the
Holder or to another person that the Holder has designated for delivery as soon
as practicable, and in any event not exceeding three business days from such
exercise.

2. Payment of Taxes. Issuance of certificates for Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificate, all of which taxes and
expenses shall be paid by the Company, and such certificates shall be issued in
the name of the Holder or in such name or names (provided the Holder has
complied with the restrictions on transfer set forth herein) as may be directed
by the Holder; provided, however, that in the event certificates for Warrant
Shares are to be issued in a name other than the name of the Holder, this
Warrant when surrendered for exercise shall be accompanied by a properly
executed assignment in form attached hereto as Exhibit D; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

3. Mutilated, Missing or Lost Warrant. In the event that this Warrant shall be
mutilated, lost, stolen or destroyed, the Company shall issue and countersign,
in exchange and substitution for and upon cancellation of the mutilated Warrant,
or in lieu of and substitution for its loss, theft or destruction, a new Warrant
with identical terms, representing an equivalent number of Warrant Shares and
dated the same date as this Warrant that was mutilated, lost, stolen or
destroyed, but only upon receipt of evidence and indemnity or other security
reasonably satisfactory to the Company of the loss, theft or destruction of this
Warrant.

4. Reservation of Warrant Shares. The Company will at all times prior to earlier
of the exercise in full of this Warrant and the Expiration Date reserve and keep
available, out of the aggregate of its authorized but unissued Common Stock,
solely for the issuance of Warrant Shares upon exercise of this Warrant, the
maximum number of shares of Common Stock which may then be deliverable upon the
Cash Exercise of this Warrant.

5. Fractional Shares. No fractional Warrant Shares, or scrip for any such
fractional Warrant Shares, shall be issued upon the exercise of this Warrant. If
any fraction of a share of Common Stock would, except for the provisions of this
Section 5, be issuable on the exercise of any Warrant, the Holder shall be
entitled to receive a cash payment equal to the Market Price of the Common Stock
less the Exercise Price for such fractional share.

6. Anti-Dilution Adjustments.

6.1 Changes in Common Stock. In the event that at any time and from time to time
the Company shall (i) pay a dividend or make a distribution on the Common Stock
in shares of Common Stock or other shares of capital stock, (ii) subdivide its
outstanding shares of Common Stock into a larger number of shares of Common
Stock, (iii) combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock or (iv) increase or decrease the number of
shares of Common Stock outstanding by reclassification of its Common Stock, then
the number of Warrant Shares issuable upon exercise of each Warrant immediately
after the happening of such event shall be proportionally adjusted so that,
after giving effect to such adjustment, the Holder of each Warrant shall be
entitled to receive the number of Warrant Shares upon exercise of such Warrant
that such Holder would have owned or would have been entitled to receive had
such Warrant been exercised immediately prior to the happening of the events
described above (or, in the case of a dividend or distribution of Common Stock,
immediately prior to the record date therefor). An adjustment made pursuant to
this Section 6 shall become effective

 

5



--------------------------------------------------------------------------------

immediately after the distribution date, retroactive to the record date
therefore in the case of a dividend or distribution in shares of Common Stock or
other shares of capital stock, and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.

6.2 Issuance of Rights. In the event that at any time or from time to time the
Company shall issue to all holders of Common Stock rights to acquire Common
Stock entitling the holders thereof to subscribe for or purchase shares of
Common Stock at a price per share that is less than the Fair Market Value per
share of Common Stock in effect immediately prior to such issuance, the number
of Warrant Shares issuable upon exercise of each Warrant immediately after such
issuance shall be determined by multiplying the number of Warrant Shares
issuable upon exercise of each Warrant immediately prior to such issuance by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to the issuance of such rights plus the number of
additional shares of Common Stock with respect to which such rights for
subscription or purchase have been exercised, and the denominator of which shall
be the number of shares of Common Stock outstanding immediately prior to the
issuance of such rights plus the total number of shares of Common Stock which
the aggregate consideration expected to be received by the Company upon the
exercise of such rights (as determined in good faith by the Board of Directors,
whose determination shall be evidenced by a board resolution which will be sent
to Holders upon request) would purchase at the Fair Market Value per share of
Common Stock as of the record date; and, subject to Section 6.3, in the event of
any such adjustment, the Exercise Price immediately prior to such date of
issuance shall be adjusted to a number determined by dividing the Exercise Price
immediately prior to such date of issuance by the aforementioned fraction. Such
adjustment shall be made, and shall only become effective, when shares of Common
Stock are subscribed for or purchased in accordance with such rights,
retroactive to the record date when such rights are issued. No adjustment shall
be made pursuant to this Section 6.2 which shall have the effect of decreasing
the number of Warrant Shares issuable upon the exercise of each Warrant.

6.3 Minimum Adjustment. The adjustments required by Section 6.2 and/or 6.2 shall
be made whenever and as often as any specified event requiring an adjustment
shall occur, except that no adjustment of the Exercise Price or the number of
Warrant Shares issuable upon the exercise of the Warrants that would otherwise
be required shall be made unless and until such adjustment either by itself or
with other adjustments not previously made increases or decreases by at least
0.5% the Exercise Price or the number of Warrant Shares issuable upon the
exercise of the Warrants immediately prior to the making of such adjustment. Any
adjustment representing a change of less than such minimum amount shall be
carried forward and made as soon as such adjustment, together with other
adjustments required by this Section 6 and not previously made, would result in
a minimum adjustment. For the purpose of any adjustment, any specified event
shall be deemed to have occurred at the close of business on the date of its
occurrence. In computing adjustments under this Section 10, fractional interests
in Common Stock shall be taken into account to the nearest one-hundredth of a
share.

6.4 Adjustment to Warrant Certificate. The form of Warrant Certificate need not
be changed because of any adjustment made pursuant to this Section 6, and
Warrant Certificates issued after such adjustment may state the same Exercise
Price and the same number of shares of Common Stock issuable upon exercise of
the Warrants as are stated in the Warrant Certificates initially issued pursuant
to the Exchange Agreement. The Company, however, may at any time in its sole
discretion make any change in the form of Warrant Certificate that it may deem
appropriate to give effect to such adjustments and that does not affect the
substance of the Warrant Certificate, and any Warrant Certificate thereafter
issued or countersigned, whether in exchange or substitution for an outstanding
Warrant Certificate or otherwise, may be in the form as so changed.

7. Liquidity Event. Any recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company’s assets
or other transaction, which, in each case, is effected in such a way that the
holders of Common Stock are entitled to receive (either directly or upon

 

6



--------------------------------------------------------------------------------

subsequent related liquidation) cash, stock, securities or assets (or a
combination of the foregoing) with respect to or in exchange for Common Stock is
referred to herein as a “Liquidity Event.” Immediately prior to the consummation
of any Liquidity Event, this Warrant, and all rights of the Holder hereunder
(other than the rights under this Section 7), shall automatically be cancelled,
without the need for any further action by any person, and in return therefor,
the Holder shall automatically be deemed, without the need for any further
action by any person, to have exchanged this Warrant in return for such cash,
shares of stock, securities or assets (or a combination of the foregoing) as may
be issued or payable in connection with the consummation of such Liquidity Event
with respect to or in exchange for the number of shares of Warrant Stock
immediately theretofore acquirable and receivable upon the Exercise by Net Share
Settlement of the Holder’s Warrant had such Liquidity Event not taken place.

8. Notices.

8.1 Notices Generally. Except as otherwise expressly provided hereunder, all
notices referred to herein shall be in writing and shall be delivered by
registered or certified mail, return receipt requested and postage prepaid, or
by reputable overnight courier service, charges prepaid, and shall be deemed to
have been given when so mailed or sent (i) to the Company, at its principal
executive offices and (ii) to the Holder, at the Holder’s address as it appears
in the stock records of the Company (unless otherwise indicated by the Holder in
writing) and to such other persons identified in Exhibit E (as may be revised by
the Holder in writing).

8.2 Notice of Adjustment. Whenever the Exercise Price or the number of Warrant
Shares and other property, if any, issuable upon the exercise of the Warrants is
adjusted, as herein provided, the Company shall deliver to the Holders a
certificate of its Chief Financial Officer setting forth, in reasonable detail,
the event requiring the adjustment and the method by which such adjustment was
calculated and specifying the Exercise Price and the number of Warrant Shares
issuable upon exercise of the Warrants after giving effect to such adjustment.
Notwithstanding the foregoing, if the Holder objects to the Exercise Price and
the number of Warrant Shares issuable upon exercise of the Warrants (after
giving effect to the proposed adjustment) set forth in the certificate provided
by the Company’s Chief Financial Officer, the Company shall promptly obtain a
certificate of a firm of independent accounts selected by the Board of Directors
(who may, to the extent it would not compromise its “independence”, be the
regular accountants employed by the Corporation) setting forth the same
information and detail as required in the immediately preceding sentence, and
such certificate shall be used for the basis to effect the applicable adjustment
to the Exercise Price and the number of Warrant Shares issuable upon exercise of
the Warrants.

8.3 Notice of Certain Transactions. In the event the Company shall propose to
(a) distribute any dividend or other distribution to all holders of its Common
Stock or options, warrants or other rights to receive such dividend or
distribution, (b) offer to all holders of its Common Stock rights to subscribe
for or to purchase any securities convertible into shares of Common Stock or
shares of stock of any class or any other securities, rights or options,
(c) effect any capital reorganization, reclassification, consolidation or
merger, (d) effect the voluntary or involuntary dissolution, liquidation or
winding-up of the Company or (e) make a tender offer or exchange offer with
respect to the Common Stock, the Company shall promptly send to the Holders a
notice of such proposed action or offer at their addresses as they appear on the
register of the Company, which shall specify the record date for the purposes of
such dividend, distribution or rights, or the date such issuance or event is to
take place and the date of participation therein by the holders of Common Stock,
if any such date is to be fixed, and shall briefly indicate the effect, if any,
of such action on the Common Stock and on the number and kind of any other
shares of stock and on property, if any, and the number of shares of Common
Stock and other property, if any, issuable upon exercise of each Warrant and the
Exercise Price after giving effect to any such adjustment pursuant to Section 6
which will be required as a result of such action. Such notice shall be given as
promptly as possible and, in any case, at least fourteen (14) days prior to the
date of the taking of such action, or participation therein, by the holders of
Common Stock.

 

7



--------------------------------------------------------------------------------

9. Transfer. This Warrant and all rights hereunder are transferable, in whole or
in part, upon surrender of this Warrant at the principal office of the Company,
together with a written assignment of this Warrant substantially in the form
attached hereto as Exhibit D duly executed by the Holder and the transferee and
funds sufficient to pay any transfer taxes payable upon the making of such
transfer. Upon such surrender and, if required, such payment, the Company shall
execute and deliver a new Warrant in the name of the assignee and this Warrant
shall promptly be cancelled.

10. No Rights as Stockholder until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a stockholder of the Company
prior to the exercise hereof.

11. Termination upon Failure of Shareholder Approval. The Holder acknowledges
that this Warrant and all rights and obligations hereunder shall terminate and
be forfeited in the event that Shareholder Approval is not obtained at the
Shareholder Meeting.

12. Successors and Assigns. The terms and provisions of this Warrant shall inure
to the benefit of, and be binding upon, the Company and the Holder and their
respective successors and assigns.

13. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Michigan, without giving effect to conflict of law
principles.

14. Severability. In the event that one or more of the provisions of this
Warrant shall for any reason be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Warrant, but this Warrant shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

15. Change or Waiver. Any term of this Warrant may be changed or waived only by
an instrument in writing signed by the party against which enforcement is
sought.

16. Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have each caused this common stock purchase
warrant to be duly executed as of the date first written above.

 

X-RITE, INCORPORATED By:  

 

Name:   Thomas J. Vacchiano Jr. Title:   Chief Executive Officer



--------------------------------------------------------------------------------

[HOLDER] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

 

EXHIBIT A TO

WARRANT

PURCHASE FORM

 

To:                                 Dated:                             

The undersigned hereby irrevocably elects to purchase              shares of
Common Stock of X-Rite, Incorporated, a Michigan corporation, pursuant to the
purchase provisions of Section 1.2 of the attached Warrant and herewith makes
payment of $            , representing the full purchase price for such shares
at the price per share provided for in the Warrant.

 

Signature:  

 

 

Address:  

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B TO

WARRANT

NOTICE OF EXERCISE BY NET SHARE SETTLEMENT FORM

 

To: X-Rite, Incorporated, a Michigan corporation    Dated:                     ,
20    

The undersigned hereby irrevocably elects to exchange the Warrant for a total of
             shares of Common Stock of X-Rite, Incorporated, a Michigan
corporation, pursuant to the Exercise by Net Share Settlement provisions of
Section 1.3 of the attached Warrant.

 

Signature:  

 

 

Address:  

 

 



--------------------------------------------------------------------------------

 

EXHIBIT C TO

WARRANT

FORM OF RESTRICTIVE LEGEND

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE, IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES AND OTHER JURISDICTIONS.



--------------------------------------------------------------------------------

 

EXHIBIT D TO

WARRANT

ASSIGNMENT FORM

FOR VALUE RECEIVED,                                          
                    (the “Holder”) hereby sells, assigns and transfers all of
the rights of the undersigned under the attached Warrant with respect to the
number of shares of stock covered thereby set forth below, unto:

 

Name of Assignee

 

Address

 

No. of Shares

                     (the “Assignee”)

   

 

HOLDER Dated:  

 

Signature:  

 

Dated:  

 

Witness:  

 

By signing below, the Assignee acknowledges that it qualifies as an “accredited
investor” as defined in Rule 501(a) promulgated under the Securities Act of
1933, as amended.

 

ASSIGNEE Dated:  

 

Signature:  

 

Dated:  

 

Witness:  

 



--------------------------------------------------------------------------------

 

EXHIBIT E TO

WARRANT

NOTICE

A copy of all notices provided to the Holder in accordance with the Warrant
shall also be provided to the following (provided, that delivery of such copy
shall not constitute notice):

[Insert name of counsel]

[Address]

Tel: [—]

Facsimile: [—]

Attention: [—]